Name: Commission Regulation (EEC) No 2009/93 of 23 July 1993 amending Regulation (EEC) No 1442/93 laying down detailed rules for the application of the arrangements for importing bananas into the Community and Regulation (EEC) No 1443/93 on transitional measures for the application of the arrangements for importing bananas into the Community in 1993
 Type: Regulation
 Subject Matter: plant product;  trade;  tariff policy;  international trade
 Date Published: nan

 No L 182/46 Official Journal of the European Communities 24. 7. 93 COMMISSION REGULATION (EEC) No 2009/93 of 23 July 1993 amending Regulation (EEC) No 1442/93 laying down detailed rules for the application of the arrangements for importing bananas into the Community and Regulation (EEC) No 1443/93 on transitional measures for the application of the arrangements for importing bananas into the Community in 1993 THE COMMISSION OF THE EUROPEAN COMMUNITIES, import arrangements come into force discrepancies between the various language versions should be resolved by using the traditional technical expression 'release for free circulation' ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Bananas, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organization of the market in bananas ('), and in particular Articles 20 and 30 thereof, HAS ADOPTED THIS REGULATION : Whereas Commission Regulation (EEC) No 1442/93 (2) lays down detailed rules for the application of the arran ­ gements for importing bananas into the Community, and in particular for the reallocation of quantities covered by unused import licences, the reallocation of quantities re-exported outside the Community and the documents to be submitted when application is made for a certificate to import traditional ACP bananas ; Whereas the arrangements adopted for the reallocation of quantities not used or re-exported outside the Commu ­ nity should be amended to take account of the adminis ­ trative requirements for the management of licences and of the periods for the submission of applications ; whereas, when re-export takes place, the reallocation of the corresponding quantities pursuant to Article 18 (3) of Regulation (EEC) No 404/93 should be effected where proof of re-export is supplied pursuant to the relevant Community rules that operation has taken place ; Article 1 Regulation (EEC) No 1442/93 is amended as follows : 1 . the following second subparagraph is inserted in Article 9 (4) : ; 'The abovementioned indications shall be entered in Box 20 of both the licence application and the licence.' ; 2. Article 10 (3) is replaced by the following : '3 . Unused quantities covered by a licence shall be reallocated on application to the same operators, whether owners or transferees, during a subsequent quarter, but in the course of the year in which the first licence was issued.' ; 3 . in Article 12 :  in paragraph 1 , the words 'and intended for re-export outside the Community' are replaced by 'and which have been re-exported outside the Community.',  in paragraph 2, the words 'the quantities intended for re-export' are replaced by 'the quantities released for free circulation and re-exported.',  paragraph 3 is replaced by the following : '3 . One or more import licences shall be issued up to the quantities re-exported, either to the owner or the transferee of the previous licences, during a subsequent quarter, but in the course of the year in which the first licence or licences were issued.' ; Whereas, as regards the issue of licences for the import of traditional ACP bananas, the documents to be produced when the application is made should be limited to a certi ­ ficate of origin ; Whereas Commission Regulation (EEC) No 1443/93 (3) lays down transitional measures for the application of the arrangements for importing bananas into the Commun ­ dity in 1993 ; whereas those arrangements should be adjusted to take account of the amendments made to the measures laid down by Regulation (EEC) No 1442/93 ; whereas, in the case of goods in transit when the new (') OJ No L 47, 25. 2. 1993, p. 1 . (2) OJ No L 142, 12. 6. 1993, p. 6 . 0 OJ No L 142, 12. 6. 1993, p. 16. 24. 7. 93 Official Journal of the European Communities No L 182/47 4. in Article 14 (4) :  point (b) is deleted,  in point (c) the words 'and (b)' are deleted ; 5. in Annex III, point B under the heading 'Notes' is deleted.  in paragraph 4, second sentence, the words 'On receipt of these documents', are replaced by 'On receipt of the certificate of origin,',  paragraph 5 is replaced by the following : '5. If the certificate of origin referred to in para ­ graph 1 is not presented to the competent autho ­ rity by 31 July 1993, the licences for the balance of the total quantity applied for shall not be issued to the trader concerned and the guarantee relating to the licence already issued shall be released in proportion to the quantities for which the above ­ mentioned document is produced.' ; 2. the first sentence of Article 9 (1 ) is replaced by the following : 'An import licence will not be required for bananas which were dispatched from the country where they were produced before 23 June 1993 but which were released for free circulation in the Community on or after 1 July 1993.' Article 3 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. Article 2 Regulation (EEC) No 1443/93 is amended as follows : 1 . in Article 7 :  in paragraph 1 , second sentence, the words 'the documents required by Article 14 (4)' are replaced by 'the certificate of origin referred to in Article 14 (4).',  in paragraph 4, first sentence, the words 'the docu ­ ments required by Article 14 (4)' are replaced by 'the certificate of origin referred to in Article 14 (4)-', This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 July 1993 . For the Commission Rene STEICHEN Member of the Commission